Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of January 8, 2018 and
is effective as of July 1, 2018 (the “Effective Date”), by and among Domino’s
Pizza, Inc., a Delaware corporation (the “Company”) and Domino’s Pizza LLC, a
Michigan limited liability company (“DPLLC” or the “Principal Subsidiary”), on
the one hand, and Richard E. Allison, Jr. (the “Executive”), on the other hand.

Recitals

1. The operations of the Company and its Affiliates (as defined in Sub-Section
11.1) are a complex matter requiring direction and leadership in a variety of
areas.

2. The Executive has experience and expertise that qualify him to provide the
direction and leadership required by the Company and its Affiliates.

3. Subject to the terms and conditions set forth below, the Company and DPLLC
wish to employ the Executive as its Chief Executive Officer and the Executive
wishes to accept such employment.

Agreement

Now, therefore, the parties agree as follows:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment as the
Chief Executive Officer of the Company, effective as of the Effective Date.

2. Term. The Executive shall be employed hereunder for an indefinite term
commencing on the Effective Date and continuing until terminated as set forth in
Section 5 hereof. The term of the Executive’s employment under this Agreement is
hereafter referred to as “the term of this Agreement” or “the term hereof.”

3. Capacity and Performance.

3.1. Offices. During the term hereof, the Executive shall serve the Company in
the office of Chief Executive Officer. In such capacity, the Executive shall be
responsible for the Company’s operations and financial performance and the
coordination of the Company’s strategic direction. In addition, for as long as
the Executive is employed by the Company and without further compensation, the
Executive shall be nominated to serve as a member of the Company’s Board of
Directors (the “Board”) and, if so elected by the Company’s shareholders, shall
serve as a member of the Board. Further, for so long as the Executive is
employed hereunder and without further compensation, the Executive shall serve
as a director and officer of DPLLC and of one or



--------------------------------------------------------------------------------

more of the Company’s other Affiliates, if so elected or appointed from time to
time. The Executive shall be subject to the direction of the Board and shall
have such other powers, duties and responsibilities consistent with the
Executive’s position as Chief Executive Officer as may from time to time be
prescribed by the Board.

3.2. Performance. During the term hereof, the Executive shall be employed by the
Company on a full-time basis and shall perform and discharge, faithfully,
diligently and to the best of his ability, his duties and responsibilities
hereunder. During the term hereof, the Executive shall devote his full business
time exclusively to the advancement of the business and interests of the Company
and its Affiliates and to the discharge of his duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental, political, charitable
or academic position during the term of this Agreement, except for such
directorships or other positions which he currently holds and has disclosed to
the Company on Exhibit A hereof and except as otherwise may be approved in
advance by the Board.

4. Compensation and Benefits. During the term hereof, as compensation for all
services performed by the Executive under this Agreement and subject to
performance of the Executive’s duties and obligations to the Company and its
Affiliates, pursuant to this Agreement or otherwise:

4.1. Base Salary. During the term hereof, the Company shall pay the Executive a
base salary at the rate of Eight Hundred Sixty-Five Thousand Dollars ($865,000)
per year, payable in accordance with the payroll practices of the Company for
its executives and subject to increase from time to time by the Board or the
Compensation Committee thereof in its sole discretion. Such base salary, as from
time to time increased, is hereafter referred to as the “Base Salary”.

4.2. Bonus Compensation. During the term hereof, the Executive shall participate
in the Company’s Senior Executive Annual Incentive Plan or such other annual
bonus plan maintained by the Company for its executives, as it may be amended
from time to time pursuant to the terms thereof (the “Plan”) and shall be
eligible for annual bonus awards thereunder (each annual bonus award, a
“Bonus”). For purposes of the Plan, the Executive shall be eligible for a Bonus,
and the Executive’s target Bonus opportunity shall be 200% of the Base Salary.
Whenever any Bonus payable to the Executive is stated in this Agreement to be
prorated for any period of service less than a full year, such Bonus shall be
prorated by multiplying (x) the amount of the Bonus actually earned and payable
for the applicable fiscal year in accordance with this Sub-Section 4.2 by (y) a
fraction, the denominator of which shall be 365 and the numerator of which shall
be the number of days during the applicable fiscal year for which the Executive
was employed by the Company as its Chief Executive Officer. The Executive agrees
and understands that any prorated Bonus payments will be made only after
determination of the achievement of the applicable Performance Measures (as
defined in the Plan or other performance objectives associated with the Bonus)
by the Board or the Compensation Committee thereof in accordance with the terms
of the Plan. Any compensation paid to the Executive as a Bonus shall be in
addition to the Base Salary.

 

2



--------------------------------------------------------------------------------

4.3. Equity and Other Incentive Compensation Awards. During the term hereof, the
Executive shall be eligible for stock and other incentive compensation awards
under the Company’s 2004 Equity Incentive Plan, as it may be amended from time
to time (the “Stock Plan”). Without limiting the generality of the foregoing,
(i) as soon as reasonably practicable following the Effective Date, the Company
shall grant the Executive a one-time award of restricted stock pursuant to the
Stock Plan and a restricted stock award agreement substantially in the form
attached hereto as Exhibit B, with a grant date value of approximately Four
Million Seven Hundred Fifty Thousand Dollars ($4,750,000) (with the number of
shares of restricted stock determined based on the closing price of a share of
the Company’s common stock on the Effective Date) and (ii) the Executive shall
be eligible to receive an annual grant of equity awards for fiscal year 2018 at
the time that the Compensation Committee approves annual equity awards for
executives of the Company generally, subject to the Executive’s continued
employment on such date, with such annual grant of equity awards to have a
target value equal to 250% of the Base Salary, to be granted under the Stock
Plan and evidenced by award agreements approved by the Compensation Committee
and to have such terms and conditions to be determined by the Compensation
Committee, including the form or forms of the equity awards to be so granted.

4.4. Vacations. During the term hereof, the Executive shall be entitled to
accrue four (4) weeks of vacation per annum, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. The Executive may not accumulate or carry over
from one (1) calendar year to another any unused, accrued vacation time. The
Executive shall not be entitled to compensation for vacation time not taken. In
addition, the Executive shall be entitled to five (5) days of emergency/medical
PTO per calendar year.

4.5. Other Benefits.

4.5.1. During the term hereof and subject to any contribution therefor generally
required of executives of the Company or the Principal Subsidiary, as
applicable, the Executive shall be entitled to participate in all employee
benefit plans, including without limitation any 401(k) plan, from time to time
adopted by the Board and in effect for executives of the Company or the
Principal Subsidiary, as applicable, generally (except to the extent such plans
are in a category of benefit otherwise provided the Executive hereunder). Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company or the Principal
Subsidiary, as applicable and (iii) applicable law. Each of the Company and the
Principal Subsidiary may alter, modify, add to or delete any aspects of its
employee benefit plans at any time as the Board, in its sole judgment,
determines to be appropriate.

 

3



--------------------------------------------------------------------------------

4.5.2. For the avoidance of doubt, as of the Effective Date, during the term
hereof and subject to any contribution therefor generally required of executives
of the Company or the Principal Subsidiary, as applicable, the Executive and his
spouse shall be entitled to participate in the Company’s health plan in
accordance with the terms of the applicable plan documents and applicable law.

4.6. Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable business expenses, including without limitation the cost of first
class air travel, incurred or paid by the Executive in the performance of his
duties and responsibilities hereunder, subject to (i) any expense policy of the
Company or the Principal Subsidiary, as applicable, set by the Board from time
to time, other than with respect to first class air travel, and (ii) such
reasonable substantiation and documentation requirements as may be specified by
the Board from time to time. All business expenses eligible for payment or
reimbursement hereunder shall be paid or reimbursed by the end of the calendar
year in which the expenses are incurred (or, if the expense is submitted within
thirty (30) days prior to the end of the calendar year, within thirty (30) days
following such submission). Pursuant to Section 409A of the Code
(“Section 409A”), the amount of expenses eligible for payment or reimbursement
during a calendar year shall not affect expenses eligible for reimbursement in
another calendar year, and the Executive’s right to payment or reimbursement
shall not be subject to liquidation or exchange for any other benefit.

4.7. Miscellaneous.

4.7.1. The Company shall pay or reimburse the Executive for his business
association dues and expenses up to Eleven Thousand Dollars ($11,000) per year,
with Board approval of any material increase in cost above such amount. Such
reimbursement shall occur no later than the end of the calendar year in which
the dues and expenses are incurred.

4.7.2. The Company shall provide the Executive with directors and officers
insurance and personal liability protection described on Exhibit C.

4.7.3. The Company acknowledges its obligation to furnish the Executive (which
for purposes of this Sub-Section 4.7.3 includes the Executive’s spouse, family
and guests when accompanying him), with transportation during the term hereof
that provides him with security to address bona fide business-oriented security
concerns, and shall, at the Company’s expense, make available to the Executive,
Company or other private aircraft for business and personal use at his
discretion, provided that any such personal use shall be limited to forty-five
(45) hours per calendar year (the “Yearly Aircraft Hours”). For personal use of
the Company or other private aircraft in excess of the Yearly Aircraft Hours,
the Executive shall be subject to a usage level and cost to be negotiated with
the Board from time to time at rates in accordance with Standard Industrial Fare

 

4



--------------------------------------------------------------------------------

Level rates stipulated by the U.S. Department of Transportation or in the Time
Sharing Agreement dated as of the date hereof, as may be amended from time to
time, between the Executive and the Principal Subsidiary (the “Time Sharing
Agreement”).

4.7.4. Upon receiving the prior written approval of the Board or the
Compensation Committee thereof authorizing the Executive to join a particular
airline club, the Company shall pay or reimburse the Executive for dues for not
less than two (2) nor more than four (4) airline clubs, provided that such club
memberships serve a direct business purpose and subject to such reasonable
substantiation and documentation requirements as to cost and purpose as may be
specified by the Company from time to time.

4.7.5. The Company shall annually pay for or reimburse the Executive for the
cost of a physical examination and health evaluation performed by a licensed
medical doctor, subject to such reasonable substantiation and documentation
requirements as to cost as may be specified by the Company from time to time.

4.7.6. The Company shall pay or reimburse the Executive for his reasonable legal
fees and expenses incurred in connection with the review of this Agreement and
other agreements referred to herein in an aggregate amount not to exceed Ten
Thousand Dollars ($10,000). Such payment or reimbursement shall occur as soon as
reasonably practicable and in no event later than the last day of the calendar
year following the calendar year in which such fees and expense were incurred.

5. Termination of Services and Severance Benefits. The Executive’s services
hereunder shall continue until terminated under the circumstances set forth
below:

The Company and the Executive shall use reasonable efforts to take all steps
necessary (including with regard to any post-termination services by the
Executive) to ensure that any termination described in this Section 5
constitutes a “separation from service” within the meaning of Section 409A.

5.1. Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate,
and the Company shall pay to the Executive’s designated beneficiary (or, if no
beneficiary has been designated by the Executive, to his estate) within thirty
(30) days following death (or at such earlier time as may be required by
applicable law), any Base Salary earned but unpaid through the date of death,
any Bonus for the fiscal year preceding the year in which death occurs that was
earned but has not yet been paid and, at the times the Company pays its
executives bonuses in accordance with its general payroll policies, but no later
than two and one half (2 1⁄2) months following the fiscal year in which earned,
an amount equal to that portion of any Bonus earned but unpaid during the fiscal
year of the Executive’s death (pro-rated in accordance with Sub-Section 4.2).

 

5



--------------------------------------------------------------------------------

5.2. Disability.

5.2.1. The Company may terminate the Executive’s employment hereunder, upon
notice to the Executive, in the event that the Executive becomes disabled during
his employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder for an aggregate
of one hundred twenty (120) days during any period of three hundred sixty-five
(365) consecutive calendar days; provided, that if the Executive incurs a leave
of absence due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months, the Executive, unless he earlier returns
to service (at a level of service inconsistent with a separation from service
under Section 409A) or his employment is earlier terminated, shall in all events
be deemed to have separated from service not later than by the end of the
twenty-ninth (29th) month, commencing with the commencement of such leave of
absence.

5.2.2. The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Sub-Section 4.1 and to receive benefits in accordance with
Sub-Section 4.5, to the extent permitted by the then current terms of the
applicable benefit plans and applicable law, until the Executive becomes
disabled within the meaning of Section 409A or until the termination of his
employment, whichever shall first occur. Upon becoming so disabled, or upon such
termination, whichever shall first occur, the Company shall promptly and in all
events within thirty (30) days (or at such earlier time as may be required by
applicable law), pay to the Executive any Base Salary earned but unpaid through
the date of such eligibility or termination and any Bonus for the fiscal year
preceding the year of such eligibility or termination that was earned but
unpaid. In addition, at the times the Company pays its executives bonuses
generally, but no later than two and one half (2  1⁄2) months after the end of
the fiscal year in which the Bonus is earned, the Company shall pay the
Executive an amount equal to that portion of any Bonus earned but unpaid during
the fiscal year of such eligibility or termination (prorated in accordance with
Sub-Section 4.2). During the eighteen (18)-month period from the date of such
disability (as determined under Section 409A), the Company shall pay the
Executive, at its regular pay periods, an amount equal to the difference between
the Base Salary and the amounts of any disability income benefits that the
Executive receives in respect of such period.

 

6



--------------------------------------------------------------------------------

5.2.3. Except as provided in Sub-Section 5.2.2, while receiving disability
income payments under any disability income plan maintained by the Company, the
Executive shall not be entitled to receive any Base Salary under Sub-Section 4.1
or Bonus payments under Sub-Section 4.2 but shall continue to participate in
benefit plans of the Company in accordance with Sub-Section 4.5 and the terms of
such plans and applicable law, until the termination of his employment. During
the eighteen (18)-month period from the date of disability (as determined under
Section 409A) or termination, whichever shall first occur, the Company shall
contribute to the cost of the Executive’s participation in group medical plans
of the Company, provided that the Executive is entitled to continue such
participation under applicable law and plan terms.

5.2.4. If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform his duties and
responsibilities hereunder as Chief Executive Officer, the Executive may, and at
the request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue, subject to any requirements under Section 409A, if
applicable. If such question shall arise and the Executive shall fail to submit
to such medical examination, the Board’s determination of the issue shall be
binding on the Executive. In the event that the Executive’s employment is
terminated due to disability pursuant to this Sub-Section 5.2, the Executive
shall be entitled to retain any vested, outstanding equity grants under the
Stock Plan, in accordance with the terms thereof and any applicable award
agreement, and the compensation set forth in Sub-Section 5.4 below, provided
that the Executive shall be entitled to no duplicative benefits between
Sub-Sections 5.2 and 5.4.

5.3. By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following events or
conditions shall constitute “Cause” for termination: (i) the Executive’s willful
failure to perform (other than by reason of disability), or gross negligence in
the performance of, his duties to the Company or any of its Affiliates, and the
Executive does not cure such failure or negligence within the twenty-five
(25) day period immediately following his receipt of such written allegations
from the Board, (ii) the commission of fraud, embezzlement or theft by the
Executive with respect to the Company or any of its Affiliates; or (iii) the
conviction of the Executive of, or plea by the Executive of nolo contendere to,
any felony or any other crime involving dishonesty or moral turpitude. Upon the
giving of notice of termination of the Executive’s employment hereunder for
Cause, the Company shall have no further obligation or liability to the
Executive hereunder, other than for Base Salary earned but unpaid through the
date of termination. Without limiting the generality of the foregoing, the
Executive shall not be entitled to receive any Bonus amounts which have not been
paid prior to the date of termination.

 

7



--------------------------------------------------------------------------------

5.4. By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, the Company shall pay the
Executive (i) Base Salary earned but unpaid through the date of termination,
plus (ii) severance payments for a period to end twenty-four (24) months after
the termination date (the “Severance Term”), of which (a) the first severance
payment shall be made on the date that is six (6) months from the date of
termination and in an amount equal to six (6) times the Executive’s monthly base
compensation in effect at the time of such termination and (b) the balance of
the severance shall be paid in accordance with the Company’s then current
payroll practices (currently biweekly payments) over the next eighteen
(18) months through the date that is twenty-four (24) months from the date of
termination, each such payment (after the first payment) in an amount equal to
the Base Salary in effect at the time of such termination dependent on payroll
practices of the Company (i.e., 1/12th of the Base Salary, 1/24th of the Base
Salary, 1/26th of Base Salary, etc.), plus (iii) promptly following termination
and in all events within thirty (30) days thereof, any unpaid portion of any
Bonus for the fiscal year preceding the year in which such termination occurs
that was earned but has not been paid, plus (iv) at the times the Company pays
its executives bonuses generally, but no later than two and one half
(2 1⁄2) months after the end of the fiscal year in which the Bonus is earned, an
amount equal to that portion of any Bonus earned but unpaid during the fiscal
year of such termination (pro-rated in accordance with Sub-Section 4.2), plus
(v) vested, outstanding equity grants under the Stock Plan, in accordance with
the terms thereof and any applicable award agreements.

5.5. By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason, provided that (a) the Executive provides
written notice to the Board, setting forth in reasonable detail the nature of
the condition giving rise to Good Reason, within ninety (90) days of the initial
existence of such condition, (b) the condition remains uncured by the Company
for a period of thirty (30) days following such notice and (c) the Executive
terminates his employment, if at all, not later than thirty (30) days after the
expiration of such cure period. The following shall constitute “Good Reason” for
termination by the Executive: (i) failure of the Company to continue the
Executive in the position of Chief Executive Officer or to nominate the
Executive to serve as a member of the Board as provided in Section 3.1 of this
Agreement; provided, however, that the Company’s failure to nominate Executive
as a member of the Board shall not constitute Good Reason if such failure occurs
in connection with the sale or other disposition of the Company; (ii) material
diminution in the nature and scope of the Executive’s responsibilities, duties
or authority, provided, however, that the Company’s failure to continue the
Executive’s appointment or election as a director or officer of any of its
Affiliates and any diminution of the business of the Company or any of its
Affiliates shall not constitute Good Reason; (iii) material failure of the
Company to provide the Executive the Base Salary and benefits (including
Company-sponsored fringe

 

8



--------------------------------------------------------------------------------

benefits) in accordance with the terms of Section 4 hereof; or (iv) relocation
of the Executive’s office to an area outside a fifty (50) mile radius of the
Company’s current headquarters in Ann Arbor, Michigan. In the event of
termination in accordance with this Sub-Section 5.5, then the Company shall pay
the Executive the amounts specified in Sub-Section 5.4.

5.6. By the Executive Other than for Good Reason. The Executive may terminate
his employment hereunder at any time upon ninety (90) days’ notice to the
Company. In the event of termination of the Executive pursuant to this
Sub-Section 5.6, the Board may elect to waive the period of notice, or any
portion thereof. The Company will pay the Executive his Base Salary for the
notice period, except to the extent so waived by the Board. Upon the giving of
notice of termination of the Executive’s employment hereunder pursuant to this
Sub-Section 5.6, the Company shall have no further obligation or liability to
the Executive, other than (i) payment to the Executive of his Base Salary for
the period (or portion of such period) indicated above and (ii) at the times the
Company pays its executives bonuses generally, no later than two and one-half
(2 1⁄2) months after the end of the fiscal year in which earned, an amount equal
to that portion of any Bonus earned but unpaid during the fiscal year of such
termination (pro-rated in accordance with Sub-Section 4.2), plus any vested,
outstanding equity grants under the Stock Plan, in accordance with the terms
thereof and any applicable award agreements.

5.7. Post-Agreement Employment. In the event the Executive remains in the employ
of the Company or any of its Affiliates following termination of this Agreement,
then such employment shall be at will.

6. Effect of Termination. The provisions of this Section 6 shall apply in the
event of any termination of the Executive’s employment hereunder pursuant to
Section 5.

6.1. Delayed Payments for Specified Employees. Notwithstanding the provisions of
Section 5 above, if the Executive is a “specified employee” as defined in
Section 409A, determined in accordance with the methodology established by the
Company as in effect on the Executive’s termination, amounts not then exempt
from Section 409A that otherwise would have been payable and benefits not then
exempt from Section 409A that otherwise would have been provided under Section 5
during the six- (6-) month period following the Executive’s termination, shall
instead be paid, with interest at the applicable federal rate, determined under
Code Section 7872(f)(2)(A), and the delayed payments shall be aggregated and
paid in a lump sum (or provided in the case of non-exempt benefits) on the first
business day after the date that is six (6) months following the Executive’s
“separation from service” within the meaning of Section 409A (after giving
effect to the presumptions contained therein), or upon the Executive’s death, if
earlier. Thereafter, the Executive shall receive any remaining payments and
benefits as if there had been no earlier delay.

 

9



--------------------------------------------------------------------------------

6.2. Payment in Full. Payment by the Company of any Base Salary, Bonus or other
specified amounts that are due the Executive under the applicable termination
provision of Section 5 shall constitute the entire obligation of the Company and
its Affiliates to the Executive, except that nothing in this Sub-Section 6.2 is
intended or shall be construed to affect the rights and obligations of the
Company and its Affiliates, on the one hand, and the Executive, on the other,
with respect to the Stock Plan or any other equity plan or award agreements
thereunder or any other agreements to the extent said rights or obligations
survive termination of employment under the provision of documents relating
thereto.

6.3. Termination of Benefits. If the Executive’s employment is terminated by the
Company without Cause, or if the Executive terminates employment with the
Company for Good Reason, and provided that Executive elects continuation of
health coverage pursuant to Section 601 through 608 of the Employee Retirement
Income Security Act of 1974, as amended (“COBRA”), the Company shall pay the
Executive or pay directly to the COBRA administrator, at the election of the
Company, an amount equal to the monthly COBRA premiums for the Severance Term;
provided, however, that such payments will cease upon the Executive’s
entitlement to other health insurance without charge. Except for medical
insurance coverage continued pursuant to Section 5.2 hereof, all other benefits
shall terminate pursuant to the terms of the applicable benefit plans based on
the date of termination of the Executive’s employment without regard to any
continuation of Base Salary or other payments to the Executive following
termination of employment. Notwithstanding the foregoing, in the event that the
Company’s payment or reimbursement under this Section 6.2 would subject the
Executive or the Company to any tax or penalty under the Patient Protection and
Affordable Care Act (as amended from time to time, the “ACA”) or Section 105(h)
of the Internal Revenue Code of 1986, as amended (“Section 105(h)”), or
applicable regulations or guidance issued under the ACA or Section 105(h), the
Executive and the Company agree to work together in good faith, consistent with
the requirements for compliance with or exemption from Section 409A, to
restructure such benefit.

6.4. Survival of Certain Provisions; Release of Claims. Provisions of this
Agreement shall survive any termination of employment if so provided herein or
if necessary or desirable fully to accomplish the purpose of other surviving
provisions, including, without limitation, the obligations of the Executive
under Sections 7 and 8 hereof. The obligation of the Company to make payments to
or on behalf of the Executive under Sub-Sections 5.2, 5.4 or 5.5 hereof (other
than any Base Salary that is earned but unpaid through the date of termination)
is expressly conditioned upon (a) the Executive’s continued full performance of
obligations under Sections 7 and 8 hereof and (b) the Executive’s execution of a
timely and effective general release of claims in a form provided by the Company
at the time of termination, which general release of claims must become
effective, if at all, within sixty (60) days following termination of the
Executive’s employment. The Executive recognizes that, except as expressly
provided in Sub-Sections 5.2, 5.4 or 5.5, no compensation or benefits are earned
after termination of employment.

 

10



--------------------------------------------------------------------------------

7. Confidential Information; Intellectual Property.

7.1. Confidentiality. The Executive acknowledges that the Company and its
Affiliates continually develop Confidential Information; that the Executive has
developed and will continue to develop Confidential Information for the Company
and its Affiliates and that the Executive has learned and will continue to learn
of Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his duties and responsibilities to the Company and its Affiliates) any
Confidential Information obtained by the Executive incident to his employment or
other association with the Company or any of its Affiliates. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination. For the avoidance of
doubt, (a) nothing contained in this Agreement limits, restricts or in any other
way affects the Executive’s communicating with any governmental agency or
entity, or communicating with any official or staff person of a governmental
agency or entity, concerning matters relevant to such governmental agency or
entity and (b) the Executive will not be held criminally or civilly liable under
any federal or state trade secret law for disclosing a trade secret (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed under seal in a lawsuit or other proceeding; provided, however,
that notwithstanding this immunity from liability, the Executive may be held
liable if he unlawfully accesses trade secrets by unauthorized means.

7.2. Return of Documents. All documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company or any of its Affiliates and any copies, in whole or in part, thereof
(the “Documents”), whether or not prepared by the Executive, shall be the sole
and exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board or its
designee may specify, all Documents then in the Executive’s possession or
control.

7.3. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company (or as otherwise directed by the
Company) and to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. The Executive will not

 

11



--------------------------------------------------------------------------------

charge the Company or any of its Affiliates for time spent in complying with
these obligations. All copyrightable works that the Executive creates during his
employment with the Company shall be considered “work made for hire” and will,
upon creation, be owned exclusively by the Company.

8. Restricted Activities.

8.1. Agreement not to Compete. The Executive agrees that during the Executive’s
employment hereunder and for a period of twenty-four (24) months following the
date of termination thereof, regardless of the reason for termination (the
“Non-Competition Period”), he will not, directly or indirectly, own, manage,
operate, control or participate in any manner in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director, principal, member, manager, consultant, agent or otherwise with, or
have any financial interest in, or aid or assist anyone else in the conduct of,
any business, venture or activity which competes with, any business, venture or
activity being conducted or actively being planned to be conducted by the
Company or any of its Affiliates or being conducted or known by the Executive to
be actively being planned to be conducted by a group or division of the Company
or any of its Affiliates, at or prior to the date (the “Date of Termination”) on
which the Executive’s employment under this Agreement is terminated, in the
United States or any other geographic area where such business is being
conducted or actively being planned to be conducted at or prior to the Date of
Termination. Notwithstanding the foregoing, passive ownership of not more than
five percent (5%) of any class of equity security of any publicly held
corporation shall not, of itself, constitute a violation of this Section 8.1.

8.2. Agreement Not to Solicit or Hire Employees or to Solicit Franchisees or
Vendors. The Executive agrees that, during employment and during the
Non-Competition Period, he will not, directly or indirectly, (a) recruit or hire
or otherwise seek to induce any employees or individual independent contractors
(including franchisees) of the Company or any of the Company’s Affiliates
(including any Person who was such within the immediately preceding six
(6)-month period) to terminate his or her employment or engagement or violate
any agreement with or duty to the Company or any of the Company’s Affiliates, or
(b) solicit or encourage any franchisee or vendor of the Company or of any of
the Company’s Affiliates (including any Person who was such within the
immediately preceding six (6)-month period) to terminate or diminish its
relationship with any of them or to violate any agreement with any of them, or,
in the case of a franchisee, to conduct with any Person any business or activity
that such franchisee conducts or could conduct with the Company or any of the
Company’s Affiliates.

8.3. Agreement Not to Disparage. The Executive agrees that, during employment
and at all times thereafter, he will not disparage or criticize the Company, its
Affiliates, their business, their management or their products or services, and
he will not otherwise do or say anything that could disrupt the good morale of
employees of the Company or any of its Affiliates or harm the interests or
reputation of the Company or any of its Affiliates.

 

12



--------------------------------------------------------------------------------

9. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
without limitation the restraints imposed upon him pursuant to Sections 7 and 8
hereof. The Executive agrees that said restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area. The Executive further acknowledges that,
were he to breach any of the covenants or agreements contained in Sections 7 or
8 hereof, the damage to the Company and its Affiliates could be irreparable. The
Executive therefore agrees that the Company and its Affiliates, in addition to
any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any breach or threatened breach by the
Executive of any of said covenants or agreements, without having to post bond.
The parties further agree that in the event that any provision of Section 7 or 8
hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which or by which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or solicitation or similar covenants or
other obligations that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company or
any of its Affiliates any proprietary information of a third party without such
party’s consent.

11. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

11.1. Affiliates. “Affiliates” means the Principal Subsidiary and all other
persons and entities controlling, controlled by or under common control with the
Company, where control may be by management authority or equity interest.

11.2. Code. “Code” means the Internal Revenue Code of 1986, as amended.

11.3. Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by the
public. Confidential Information includes without limitation such information
relating to (i) the products and services sold or offered by the Company or any
of its Affiliates (including without limitation recipes, production processes
and heating technology), (ii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (iii) the
identity of the suppliers of the Company and its Affiliates and (iv) the people
and organizations with whom the Company or any of its Affiliates have business
relationships and those relationships. Confidential Information also includes
information that the Company or any of its Affiliates have received belonging to
others with any understanding, express or implied, that it would not be
disclosed.

 

13



--------------------------------------------------------------------------------

11.4. ERISA. “ERISA” means the federal Employee Retirement Income Security Act
of 1974, as amended, or any successor statute, and the rules and regulations
thereunder, and, in the case of any referenced section thereof, any successor
section thereto, collectively and as from time to time amended and in effect.

11.5. Intellectual Property. “Intellectual Property” means inventions,
discoveries, developments, methods, processes, compositions, works, concepts,
recipes and ideas (whether or not patentable or copyrightable or constituting
trade secrets or trademarks or service marks) conceived, made, created,
developed or reduced to practice by the Executive (whether alone or with others,
whether or not during normal business hours or on or off Company premises)
during the Executive’s employment that relate to either to the business
activities or any prospective activity of the Company or any of its Affiliates
or that result from any work performed by the Executive for the Company or any
of its Affiliates or that make use of Confidential Information or any of the
equipment or facilities of the Company or any of its Affiliates.

11.6. Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization, other than the Company or any of its Affiliates.

12. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

13. Section 409A. Payments and benefits provided under this Agreement are
intended to be exempt from or comply with Section 409A and are to be interpreted
and construed accordingly. For purposes of Section 409A, each installment of
payments and benefits provided hereunder is intended to be treated as a separate
payment, and any references in this Agreement to “employment termination,”
“termination from employment” or phrases of like kind are intended to mean
“separation from service” as defined under Section 409A. Notwithstanding any
other provision of this Agreement, the parties hereto agree to take all actions
(including adopting amendments to this Agreement) as are required to comply with
or minimize any potential additional taxes and/or interest charges to the
Executive as may be imposed under Section 409A with respect to any payment or
benefit due the Executive hereunder (including the delay in some or all payments
until the seventh month after the Executive’s termination of employment).

14. Miscellaneous.

14.1. Assignment. Neither the Company nor DPLLC nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or

 

14



--------------------------------------------------------------------------------

otherwise, without the prior written consent of the other; provided, however,
that the Company or DPLLC may assign its rights and obligations under this
Agreement without the consent of the Executive to any of the Company’s
Affiliates or in the event that the Company or the Principal Subsidiary shall
hereafter affect a reorganization, consolidate with, or merge into, any other
Person or transfer all or substantially all of its properties or assets to any
other Person, in which event such other Person shall be deemed the “Company” or
the “Principal Subsidiary” hereunder, as applicable, for all purposes of this
Agreement; provided, further, that nothing contained herein shall be construed
to place any limitation or restriction on the transfer of the Company’s common
stock in addition to any restrictions set forth in any stockholder agreement
applicable to the holders of such shares. This Agreement shall inure to the
benefit of and be binding upon the Company, the Principal Subsidiary and the
Executive, and their respective successors, executors, administrators,
representatives, heirs and permitted assigns.

14.2. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the application of such provision in such circumstances shall
be deemed modified to permit its enforcement to the maximum extent permitted by
law, and both the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable and the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

14.3. Waiver; Amendment. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach. This Agreement may be amended or modified only by a
written instrument signed by the Executive and any expressly authorized
representative of the Company and the Principal Subsidiary.

14.4. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (a) in the case of the Executive, to:

Mr. Richard E. Allison, Jr.

Most recent address on file with the Company

with a copy via mail and via e-mail to:

Warren R. Hall Jr.

Hall, Arbery, Gilligan, Roberts & Shanlever LLP

 

15



--------------------------------------------------------------------------------

3340 Peachtree Rd., Suite 1900

Atlanta, GA 30326

e-mail: whall@hagllp.com

or, (b) in the case of the Company and/or the Principal Subsidiary, at its
principal place of business and to the attention of the Company’s Board of
Directors, with a copy to the General Counsel or (c) to such other address as
any party may specify by notice to the other actually received.

14.5. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior communications, agreements and
understandings, written or oral, with the Company, its Affiliates or any of
their predecessors, with respect to the terms and conditions of the Executive’s
employment, excluding, for the avoidance of doubt, the Time Sharing Agreement,
and including without limitation, as of the Effective Date, the Employment
Agreement by and between the Executive and the Principal Subsidiary, dated as of
March 14, 2011 (the “Prior Agreement”). Notwithstanding the foregoing, (i) the
Prior Agreement will continue in full force and effect until the Effective Date
and (ii) nothing contained in this Agreement will limit or supersede any prior
effective assignment of intellectual property rights by the Executive to the
Company or any of its Affiliates, under the Prior Agreement or otherwise. For
the avoidance of doubt, the Executive hereby acknowledges and agrees that the
termination of the Prior Agreement on the Effective Date will not constitute a
termination of employment thereunder or entitle the Executive to any severance
or other termination-related pay or benefits.

14.6. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

14.7. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

14.8. Joint and Several Liability. The Company and the Principal Subsidiary
shall be jointly and severally liable for all payment obligations of the Company
pursuant to this Agreement.

14.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Michigan without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

14.10. Consent to Jurisdiction. Each of the Company, the Principal Subsidiary
and the Executive, by its or his execution hereof, (i) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of
Michigan for the purpose of any

 

16



--------------------------------------------------------------------------------

claim or action arising out of or based upon this Agreement or relating to the
subject matter hereof and (ii) hereby waives, to the extent not prohibited by
applicable law, and agrees not to assert by way of motion, as a defense or
otherwise, in any such claim or action, any claim that it or he is not subject
personally to the jurisdiction of the above-named courts, that its or his
property is exempt or immune from attachment or execution, that any such
proceeding brought in the above-named courts is improper, or that this Agreement
or the subject matter hereof may not be enforced in or by such court. Each of
the Company, the Principal Subsidiary and the Executive hereby consents to
service of process in any such proceeding in any manner permitted by Michigan
law, and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified pursuant to Sub-Section 14.4 hereof
is reasonably calculated to give actual notice.

[Signature page immediately follows.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and the Principal Subsidiary by their respective duly authorized
representatives, and by the Executive, as of the date first above written.

 

THE COMPANY:     DOMINO’S PIZZA, INC.     By:  

/s/ David A. Brandon

    Name:   David A. Brandon     Title:   Chairman of the Board of Directors
PRINCIPAL SUBSIDIARY:     DOMINO’S PIZZA LLC     By:  

/s/ J. Patrick Doyle

    Name:   J. Patrick Doyle     Title:   Chief Executive Officer THE EXECUTIVE:
   

/s/ Richard E. Allison, Jr.

    Name: Richard E. Allison, Jr.

 

18



--------------------------------------------------------------------------------

Exhibit A

Richard E. Allison, Jr.

CURRENT ACTIVITIES

January 8, 2018

Member, Board of Advisors, Kenan-Flagler Business School at The University of
North Carolina at Chapel Hill.

 

19



--------------------------------------------------------------------------------

Exhibit B

RESTRICTED STOCK AWARD AGREEMENT

 

20



--------------------------------------------------------------------------------

Exhibit C

D&O INSURANCE AND PERSONAL LIABILITY PROTECTION

The Company shall provide the Executive with the coverage described in this
Exhibit B or such other coverage as the Company shall from time to time select
that shall be not substantially less favorable to the Executive than the
coverage described herein.

 

21